FILED
                    UNITED STATES COURT OF APPEALS                           AUG 08 2011

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                         U.S . CO U RT OF AP PE A LS




FELIPE DE JESUS HERNANDEZ-                       No. 05-75291
PADILLA,
                                                 Agency No. A076-850-597
              Petitioner,

  v.                                             ORDER

ERIC H. HOLDER JR., Attorney General,

              Respondent.



Before: B. FLETCHER, CANBY, and GRABER, Circuit Judges.

       Respondent's Petition for Panel Rehearing is GRANTED. The

memorandum disposition filed on April 27, 2010, is amended by the memorandum

disposition filed concurrently with this order. No further petitions for rehearing or

petitions for rehearing en banc will be entertained.
                                                                              FILED
                             NOT FOR PUBLICATION                               AUG 08 2011

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S . CO U RT OF AP PE A LS




                            FOR THE NINTH CIRCUIT

FELIPE DE JESUS HERNANDEZ-                         No. 05-75291
PADILLA,
                                                   Agency No. A076-850-597
              Petitioner,

  v.                                               AMENDED MEMORANDUM *

ERIC H. HOLDER JR., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                      Argued and Submitted November 6, 2009
                             San Francisco, California

Before: B. FLETCHER, CANBY, and GRABER, Circuit Judges.

       Petitioner Felipe de Jesus Hernandez-Padilla petitions for review of the

Board of Immigration Appeals' denial of cancellation of removal. We originally

held that, þ[b]ecause Petitioner's case is in all relevant ways identical to the

petitioner's case in Nunez-Reyes v. Holder, [602 F.3d 1102 (9th Cir. 2010) (per

curiam)], and in the petitioner's case in Rice v. Holder, 597 F.3d 952 (9th Cir.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
2010), we grant the petition for review.þ Hernandez-Padilla v. Holder, 377 F.

App'x 678, 679 (9th Cir. 2010) (unpublished decision). Sitting en banc, we

overruled the three-judge panel decisions in Nunez-Reyes and Rice. Nunez-Reyes

v. Holder, No. 05-74350, 2011 WL 2714159, at *8 (9th Cir. July 14, 2011) (en

banc). For the same reasons as stated in our en banc decision, we must deny the

petition for review in this case.

      Petition DENIED.




                                         2